SHORES, Justice.
This is a boundary line dispute between coterminous landowners. There was some conflict in the evidence, one side contending that the true line was some two to three feet east of where the other contended it was. The trial court appointed a surveyor, who established the line by using the description in old deeds and monuments on the ground. After viewing the property, the trial court entered a decree fixing the line pursuant to the survey. The disappointed side appealed. We affirm.
A decree establishing a boundary line between coterminous lands on evidence submitted ore tenus is presumed to be correct and will not be disturbed on appeal if supported by believable evidence. Smith v. Nelson, 355 So.2d 359 (Ala.1978); and when the court inspects the premises involved in a dispute prior to making its findings, the presumption of correctness is strengthened. Smith v. Smith, 482 So.2d 1172 (Ala.1985); Ray v. Stewart, 442 So.2d 5 (Ala.1983); and Evans v. Green, 411 So.2d 788 (Ala.1982).
The judgment of the trial court is affirmed.
AFFIRMED.
TORBERT, C.J., and JONES, ADAMS and STEAGALL, JJ., concur.